Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed March 29, 2019, the foreign priority claim filed March 29, 2019, and the Information Disclosure Statement filed March 29, 2019.
Claims 1–5 and 8–22 are pending. Claims 1 (memory device), 11 (method of forming a memory device), 14 (method of controlling a memory device), and 16 (memory array) are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Specification
Previous objection to specification is withdrawn due to applicant’s amendment to title. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR § 1.55. The instant application is a 371 of an international application (filed September 12, 2017), claiming priority to foreign application 10201608151Q, which has a filing date of September 29, 2016. This foreign priority application is in English, which means Application/Control Number: 16/338,033 Page 3 Art Unit: 2825 applicants are entitled to benefit of the foreign priority filing date as the “effective filing date” for subject matter described in the foreign priority application that satisfies the enablement and written description requirements of 35 U.S.C. § 112(a) per MPEP § 706.02(b)(1)(C).

Filing Dates for the Claims - All Claims Entitled to September 12, 2017 Priority
Applicant asserts the "diffusion barrier" between “the reactive electrode" and "oxygen Scavenger" is shown in their Singapore Application Figure 4(a). However, the Singapore Application’s Figure 4(a) does not show any diffusion barrier between the reactive electrode and oxygen scavenger. The Singapore application does not mention any diffusion barrier. Therefore, the presently amended claims are not entitled to benefit of the foreign priority application filing date.

    PNG
    media_image1.png
    345
    591
    media_image1.png
    Greyscale

Applicant identifies instant application as having support for the "diffusion barrier" limitation has support in the published US application paragraphs 79, 128-130, and 139. Paragraph 79 does not describe a "diffusion barrier".
Paragraph 128-139 only describe what is shown in Fig. 6a, but neither Figure 6a nor these paragraphs show or describe a "diffusion barrier".
Only instant application’s Specification Paragraph 139 describes the diffusion barrier between the reactive electrode 631 and the oxygen scavenging electrode. Because all independent claims require the diffusion barrier, a feature not supported by the foreign priority application but only supported by instant application, the priority date for all claims is the international application filing date of September 12, 2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, 14–15, and 16–22 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 20110084248; citation 2 on IDS filed March 29, 2019) (hereafter “Hsieh”) in view of Gopalakrishnan (US 7382647), supported by Kund et al. (“Conductive bridging RAM (CBRAM): An emerging non-volatile memory technology scalable to sub 20nm,”)(“Kund”) and Menzel et al. (“Redox-Based Resistive memory,” chapter 8 excerpt, page 137; citation 19 on IDS file 8/3/20)(“Menzel”), and as supported by evidentiary references:1  
(a) Wong et al. (“Metal-Oxide RRAM”)(“Wong”),
(b) Linn et al. (“Applicability of Well-Established Memristive Models for Simulations of Resistive Switching Devices”)(“Linn”), and
(c) Kindsmueller et al. (“Valence change detection in memristive oxide based heterostructure cells by hard X-ray photoelectron emission spectroscopy”)(Kindsmueller); or in the alternative rejected under 35 U.S.C. 103 over the combination of Hamdioui et al. (US 20170117041, “Hamdioui”), Gopalakrishnan, and Hsieh, as supported by Kund, Menzel, Wong, Linn, and Kindsmueller. 

    PNG
    media_image2.png
    452
    858
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    745
    1002
    media_image3.png
    Greyscale

Regarding independent claims 1 and 11, Figures 2 and 3 of Hsieh discloses a 
an electrochemical metallization memory (ECM) cell [117 in Fig. 2 and Fig. 3, 117 is a conductive bridge memory, which is another name for electrochemical metallization memory (ECM)]2 and
a metal oxide resistive switching memory cell [115 in Fig. 2 and Fig. 3] arranged one over the other [ECM 117 is over 115].
Although not employing the term “valence change memory,” Hsieh describes element 115 as “a resistive-switching memory element” and describes its exemplary metal oxide compounds, as follows: “PCMO, TiOx, AlOx, TaOx, HfOx, WOx, NiOx, and the likes.” [para. 22]. “Valence change memory,” according to applicants’ admitted prior art [Spec. para. 5], is a type resistive-switching mechanism exhibited by migration of oxygen ions and/or vacancies [see Applicants’ Spec. para. 5: “The switching mechanism of VCM is driven by migration of oxygen ions and/or vacancies.”].3
Hsieh’s list of like-compounds for the “restive-switching memory element” 115 are recognized in the resistive memory art as exhibiting a valence change switching mechanism. Any one material of Hsieh’s list of the specific above-mentioned materials, each inherently possessing valence change switching mechanism as will be discussed infra, anticipates claim 1. See Perricone v. Medicis Pharma. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005) (“[R]eject[ing] the notion that one of these ingredients cannot anticipate because it appears without special emphasis in a longer list.”).
As support for Hseih’s resistive-switching memory element 115 inherently possessing valence change switching, Wong et al. support this fact-finding by explaining metal oxide memory materials exhibit switching mechanisms from the motion of oxygen ions and vacancies [Wong et al. at 1953]. Wong et al. show the periodic table of element and highlight the binary oxides that exhibit the particular switching mechanism, as well as the known metals used for the electrodes [Wong et al. at 1955, table 2]. Wong et al. specifically focus on the materials that “have drawn the most attention and have been extensively studied in the past several years,” notably, hafnium oxide, aluminum oxide, nickel oxide, titanium oxide, and tantalum oxide [Wong et al. at 1955]. Of the materials described by Hsieh, Wong et al. demonstrate migration of oxygen ions/vacancies in the following memory materials:  TiOx, AlOx, TaOx, HfOx, and NiOx [Wong et al. at 1955–58]. Also, Linn et al. supports this finding that Hsieh’s like-materials exhibit valence change switching mechanism because Linn et al. explain, in their introduction, typical valence change memory device rely upon, notably, TaOx, HfOx, and TiOx [Linn et al. at 2402]. Furthermore, Kindsmueller et al., although a post-filing date publication,4 summarize pre-filing date research that identified the following materials as being other types of valence change memory: WO3-x, TiO2, Pr0.67Ca0.33MnO3 [PCMO], HfOx, and TaOx [see Kindsmueller et al. at 046106-6: “A has already been suggested for other valence change memristive systems, such as WO3-x,40 TiO2,41 Si-rich SiOx,42,43 SrTiO3,10,13 CeO2,44 SrRuO3,45 La0.8Sr0.2MnO3,46 Pr0.67Ca0.33MnO3[aka PCMO],47 as well as for HfOx,48,49 and TaOx.45”].5
Applicants’ originally filed disclosure supports this presumption because applicants acknowledge in their Specification [Spec. para. 68], metal oxides such as, notably, TaOx, AlOx, and other transition metal oxides exhibit valence-change switching [Spec. para 68 explains the compounds for the metal oxide used in para. 67’s “second insulating layer” that para. 63’s VCM includes].
Hsieh’s Metal Oxide Compounds
Supporting evidence that the metal oxide compound inherently exhibits valence change switching mechanism
PCMO
Kindsmueller’s endnote 47 (2015)
TiOx
Wong, Linn, Kindsmueller’s endnote 41 (2009)
AlOx
Wong, Applicants’ Spec. para. 68
TaOx
Wong, Linn, Kindsmueller’s endnote 45 (2016?), Applicants' Spec para. 68
HfOx
Wong, Linn, Kindsmueller’s endnote 48-49 (2010, 2013)
WOx  
Kindsmueller’s endnote 40 (2012)
NiOx
Wong


In short, the Office has reason to believe Hsieh’s metal oxide memory cell is a “valence change memory cell” because: (1) Hsieh’s resistive-switching memory x, AlOx, and other transition metal oxides exhibit valence-change switching [Spec. para 68].
Therefore, Hsieh’s resistive-switching memory element 115 is presumed to be a valence change memory cell. See MPEP § 2112.01(I) Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent (“‘When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.’ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”).
Where the Office has reason to believe a characteristic asserted to be critical for establishing novelty in the claim may be an inherent characteristic of the prior art, the Office has the authority to require applicants to prove the prior art does not possess the characteristic relied upon. See MPEP § 2112.01(I); See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP § 2112.01(II). The MPEP explains that examiners are to presume as inherent claimed See esp. MPEP § 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent).
This presumption is rebuttable by applicants showing either (1) the prior art device and claimed device are not the same or (2) prior art device do not possess the claimed properties or functions. Ludtke, 441 F.2d at 664; see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP § 2145(I)).
The remaining limitation in claim 1 recites “the ECM cell and the VCM cell are configured, in response to an electric field applied to the memory device, to switch in a complementary manner relative to each other.” However, claim 1 does not recite any additional structure necessary to perform the function of storing complementary data states. Because Hsieh’s memory device having ECM and VCM layers is substantially identical to the claimed memory device having ECM and VCM layers, Hsieh’s memory device is presumed as capable of performing the functionality claimed. See MPEP 2112.01(I).
Nevertheless, Hamdioui teach a complementary resistive switcher (CRS) using two resistive memory cells that switch in a complementary manner (see Fig. 3: memory 185 and 187 are switched in a complementary manner relative to each other; see also, 
The recent claim amendment adds “a diffusion barrier in between the [ECM’s] reactive electrode and the [VCM’s] oxygen scavenging electrode,” along the details of the ECM’s and VCM’s electrodes in structural orientation to each other. Because the claim recites “the reactive electrode and the oxygen scavenging electrode are arranged in between the first insulating layer and the second insulating layer” and “a diffusion barrier in between the [ECM’s] reactive electrode and the [VCM’s] oxygen scavenging electrode,” assuming the ECM is on top of the VCM (as the prior art shows), the claim would require the ECM’s reactive electrode to be its bottom electrode and the VCM’s oxygen scavenging electrode to be its top electrode. Hsieh does not appear to teach these limitations, and Hsieh show an alternate arrangement for CBRAM where the anode 172 is the top electrode.
Gopalakirshnan teach a related memory cell, similar to Hsieh’s memory cell, likewise employing two types of memory technology: conductive bridging memory (as a rectifier) and resistive oxide memory. Gopalakirshnan’s asymmetrically programmable solid electrolyte rectifying element 306 (SE) is exhibits "metallic filament bridging" switching behavior (column 6, lines 55-58), which means the SE element is equivalent to applicant’s claimed “electrochemical metallization” (ECM) cell. Gopalakirshnana’s SE is on top of the resistive oxide memory. Gopalakirshnan also explain this SE has one 
Although Gopolakirshnan do not present a picture showing the locations of either the inert electrode or oxidizable electrode, Gopalakirshnan cite to Kund et al. 2005 IEEE publication entitled, “Conductive bridging RAM (CBRAM): An emerging non-volatile memory technology scalable to sub 20nm,” to explain the general operations of the solid electrolyte cell using its oxidizable electrode. Kund’s explanation under the Introduction section provides the necessary information to infer that Gopolakirshnan’s SE’s oxidizable anode electrode is the lower electrode, meaning it is equivalent to the claimed ECM’s reactive electrode in structure and location with respect to the VCM.
Kund explain “The ON-state is achieved by applying a positive voltage . . . at the oxidizable anode . . . ,” and “the OFF-state by applying an opposite voltage. . . . which in turn erases the conductive bridge.” The positive voltage applied at the solid electrolyte’s oxidizable electrode programs the cell to the ON-state to create precipitates in the solid electrolyte material (see Kung Fig. 1: ON-state), whereas negative voltage applied at the solid electrolyte’s oxidizable electrode erases the cell to the OFF-state to remove precipitates from the solid electrolyte material (see Kund Fig. 1: OFF-state). Gopolakirshnan explain the operations of the crossbar element by way of the applied voltages to the wordline (see Fig. 3: wordline 304 as it relates to e.g., Figs. 5a and 5b). Notably, during a read operation requiring SE 306 to be in an ON-state, a positive voltage is applied to the selected wordline (see e.g., Fig. 5a; see also, col. 11, lines 42-43). When viewed in light of Figure 3, the positive voltage is applied to wordline 304 and must pass through ME 308 to be applied at SE’s oxidizable anode through the SE supra page 6). Further evidence that SE 306’s oxidizable anode is the lower electrode is that Gopolakirshana’s Figure 5b shows the negative word line voltage applied to “reset” (or erase) the solid electrolyte, which Kund explains must be applied at the oxidizable anode electrode (i.e., claimed ECM’s reactive electrode) to remove precipitates in the solid electrolyte material. Further support is in applicant’s cited Menzel et al., “Redox-Based Resistive memory,” chapter 8 excerpt, page 137 (citation 19 on IDS file 8/3/20), explaining ECM have an active electrode and an inert electrode.
Gopolakirshana teach an additional "barrier layer" between SE 306 and ME 308 is advantageous for thermal insulation (col. 11, lines 38-42). This thermally insulating barrier layer is described as, notably, "TiN" (col. 11, line 40) which is the same compound applicant describes for their “diffusion barrier” (see application Spec. para. 137). Although applicant uses their barrier to prevent "diffusion," the compound applicant discloses as employed for the “diffusion” barrier is substantially the same as described in the reference, and therefore the prior art TiN barrier would inherently possess the same diffusion prevention property. See Titanium Metals, Corp. v. Banner, 778 F.2d 775, 782 (Fed. Cir. 1985) (claimed properties do not make an old compound patentable).  Furthermore, the Supreme Court explained, "In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007). Because the barriers are the same material, the claimed “diffusion barrier” is met because the term “diffusion” merely reflects applicant’s purpose of the layer as opposed to any structural distinction and the prior art barrier layer’s material (TiN) is the same as applicant discloses for their “diffusion barrier,” meaning the prior art’s barrier layer also exhibits a diffusion barrier property.
Gopalakirshnan’s memory element (ME) 308 is described in column 6, lines 26-32 as being a "memory that change some electrical property when a current flows through them," and is envisaged as, notably, complex metal oxide memories and oxide-resistive memories. This ME is therefore equivalent to Hsieh’s metal oxide VCM and applicant's claimed "valence change memory." Although Gopalakirshnan does not mention the electrodes for ME 308, like the ECM, this valence change memory element 308 would be understood as having two electrodes as well. Evidentiary support is in applicant’s cited Menzel et al., “Redox-Based Resistive memory,” chapter 8 excerpt, page 149 (citation 19 on IDS file 8/3/20), explaining VCM have an active electrode and an ohmic electrode. Here the VCM’s “active electrode” is equivalent to the claimed “oxygen scavenging electrode” and the “ohmic electrode” is equivalent to the claimed “second electrode.”
Gopalakirshnan does not provide any explanation of the ME 308’s electrodes or their locations. There are only two ways of arranging Gopalakirshnan ME 308’s “active electrode,” metal oxide layer, and “ohmic electrode”:

(2) its “active electrode” is the bottom electrode and the “ohmic electrode” is the top electrode.
Because Gopolakirshnan do not provide any description of where these electrodes and one of skill in the art must decide their order prior to manufacturing, one of skill in the art would be motivated to make such decision. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the arrangement where the active electrode (or i.e., “oxygen scavenging electrode”) for ME 308 is the top electrode. See MPEP 2143(I)(E).
MPEP 2143(I)(E) instructs examiners, in rejecting a claim based on “obvious-to-try” rationale, to resolve the Graham factual inquiries and then articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

Before the effective filing date of the claimed invention, there were several references describing complementary resistive memory cells employing two different types of resistive memory technology. The closest references do not describe the arrangement of the metal-oxide resistive memory cell’s electrode which is a slight problem a person having ordinary skill in the art would be required to solve in order to either the “active electrode” is on top or the “ohmic electrode” is on top. One of ordinary skill in the art could have arranged these electrodes either way with success.
In short, Gopolakirshnan as supported by Kund teach the ECM cell (Fig. 3: SE 306) comprises “a first electrode” (col. 9, lines 20-25: the inert electrode for SE 306), “a reactive electrode” (col. 9, lines 20-25: the oxidizable electrode for SE 306), a “first insulating film” between those electrodes (SE 306’s solid electrolyte material), the VCM (Fig. 3: ME 308) comprises “a second electrode” (see evidentiary reference Menzel: VCM’s ohmic electrode), “an oxygen scavenging electrode” (see evidentiary reference Menzel: VCM’s active electrode), and “a second insulating layer” (col. 6, lines 26-32: metal oxide and oxide-resistive memories), with the “reactive electrode” and “oxygen scavenging electrode” are in between the first insulating layer and second insulating layer (see analysis of SE 306’s “oxidizable electrode” location, and obvious-to-try analysis for ME 308’s oxygen scavenger above), and “a diffusion barrier” (col. 11, lines 38-42: additional barrier layer between SE 306 and ME 208) in between the reactive electrode and oxygen scavenger electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hamdioui’s CRS cell and Gopalakrishnan’s ECM cells to the teachings of Hsieh’s memory having ECM and VCM elements such that Hsieh ECM and VCM elements operate in a complementary manner according to Hamdioui’s and Gopalakrishman’s teachings for the purpose of blocking current at low voltage irrespective of memory state, overcoming current sneak path, and 
Claim 11 is met for the same reasons as claim 1 because, although recited as a method of “forming,” claim 11 does not recite substantive method steps and is indistinct from apparatus claim 1, other than the mere presentation of form as a method of forming instead of a device.
Regarding claim 2, Hsieh discloses a substantially identical memory device as recited in claim 1 [see notably, Hsieh Figs. 2 and 3]. Claim 2 further recites the operation of the memory device by application of an unspecified “electric field.” Given Hsieh’s memory device is an electrically operated memory device, with electrodes that are intended to receive voltages under ordinary operation to “set” or “reset” according to the well-established programming of ReRAM, the operation steps recited are presumed inherent. See MPEP § 2112.01(I). The manner of operating a device does not patentably distinguish a device claim from a substantially identical prior art device, until applicants present evidence demonstrating the either the prior art device is not substantially identical to the claim device or the prior art device is incapable of being operated in the manner claimed. 
Regarding claim 3, Hsieh discloses a substantially identical memory device as recited in claim 2 [see notably, Hsieh Figs. 2 and 3]. Claim 3 further requires another unspecified “electric field” be applicable to the device, where claim 3’s electric field has an opposite polarity to claim 2’s electric field. In the ReRAM art, the programming of a ReRAM using opposite polarity “electric fields” is defined as “bipolar switching behavior.” Hsieh’s memory device, being substantially identical to the claimed device, inherently this capability of operating according to bipolar behavior and the method of See esp. Hsieh para. 5, explaining the comparative resistive metal oxide memory cell [Fig. 1: 20, 25, 30] as operable under opposite polarity voltages, which is substantially identical to the improved memory cell that employs a substantially identical metal oxide memory [compare with Fig. 3: 156, 154, 152]. As noted above, both Linn et al. and Wong et al. provide the support that Hsieh’s disclosed metal oxide materials inherently possess the valence change mechanism. Wong et al. supports the finding that Hsieh’s memory device inherently possesses the capability of functioning in a bipolar mode because Wong et al. describe the bipolar mode of operation as one of the two ordinary and expected metal-oxide ReRAMs switching modes [see Wong et al. at 1952–55]. Linn et al. also supports this finding by explaining VCM and ECM are two subclasses of redox-based bipolar resistive memories [Linn et al. at 2402].
Regarding claim 10, Hsieh discloses a substantially identical memory device as recited in claim 1 [see notably, Hsieh Figs. 2 and 3]. Claim 10 recites the On/Off state ratio being at least 100. This On/Off state ratio is a characteristic of the memory device. According to MPEP § 2112.01(I), “when the structure recited in the reference is substantially identically to that of the claims, claimed properties or functions are presumed to be inherent.” Because Hseih’s prior art memory device is substantially identical to the claim memory device, claim 10’s recited on/off state ratio characteristic 
Regarding independent claim 14, this method of controlling claim does not recite a function of the recited memory device, nor does this claim recite a function the memory device otherwise performs. Instead, claim 14 is directed to applying a generic “electric field” to the claimed memory device---a memory device described by the prior art. As explained in the rejection of independent claim 1 (see supra), Hsieh disclose the same memory device as claimed, in that Hsieh show an ECM cell [Figs. 2 & 3: CBRAM 117] and a resistance-switching memory presumed to inherently be a VCM cell [Figs. 2 & 3: 115; see rejection of independent claim 1,supra pages 8–12, explaining the supporting non-patent literature demonstrating more likely than not, the VCM switching mechanism is an inherent property of Hsieh’s disclosed metal oxide resistance-switching memory 115).
As to the recited application of an unspecified “electric field,” Hsieh’s memory device inherently operates by application of “an electric field” under ordinary operating conditions (see rejection of claim 2, supra page 12). Given Hsieh’s memory device is an electrically operated memory device, with electrodes that are intended to receive voltages under ordinary operation to “set” or “reset” according to the well-established programming of ReRAM, the operation steps recited are inherent.
Furthermore, a method operating claim is unpatentable when the prior art apparatus is the same as applicants’ disclosed apparatus that carries out the method. See MPEP § 2112.02(I). Because Hsieh’s memory device (being an ECM and VCM) is the same as the memory device disclosed by applicants (an ECM and VCM) as having the claimed “electric field” applied, the claim is anticipated. See MPEP § 2112.02(I) In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.).
The remaining limitation in claim 14 recites “the ECM cell and the VCM cell are configured, in response to an electric field applied to the memory device, to switch in a complementary manner relative to each other.” However, claim 1 does not recite any additional structure necessary to perform the function of storing complementary data states. Because Hsieh’s memory device having ECM and VCM layers is substantially identical to the claimed memory device having ECM and VCM layers, Hsieh’s memory device is presumed as capable of performing the functionality claimed. See MPEP 2112.01(I).
Nevertheless, Hamdioui teach a complementary resistive switcher (CRS) using two resistive memory cells that switch in a complementary manner (see Fig. 3: memory 185 and 187 are switched in a complementary manner relative to each other; see also, para. 0060). Hamdioui explain the benefits of a CRS cell is being “able to block the current at low voltage irrespective of the state of the mem[ory],” (para. 60) capable of “overcome[ing] the current sneak path,” (para. 60) and permits the device to operate benefit from a non-destructive read operation, for which conventional crossbar memory are deficient because their read operations are destructive reads (see para. 67).
assuming the ECM is on top of the VCM (as the prior art shows), the claim would require the ECM’s reactive electrode to be its bottom electrode and the VCM’s oxygen scavenging electrode to be its top electrode. Hsieh does not appear to teach these limitations, and Hsieh show an alternate arrangement for CBRAM where the anode 172 is the top electrode.
Gopalakirshnan teach a related memory cell, similar to Hsieh’s memory cell, likewise employing two types of memory technology: conductive bridging memory (as a rectifier) and resistive oxide memory. Gopalakirshnan’s asymmetrically programmable solid electrolyte rectifying element 306 (SE) is exhibits "metallic filament bridging" switching behavior (column 6, lines 55-58), which means the SE element is equivalent to applicant’s claimed “electrochemical metallization” (ECM) cell. Gopalakirshnan also explain this SE has one inert electrode (equivalent to the claimed ECM’s "first electrode") and the other electrode is oxidizable (equivalent to the claimed ECM’s "reactive electrode").
Although Gopolakirshnan do not present a picture showing the locations of either the inert electrode or oxidizable electrode, Gopalakirshnan cite to Kund et al. 2005 IEEE publication entitled, “Conductive bridging RAM (CBRAM): An emerging non-volatile is the lower electrode, meaning it is equivalent to the claimed ECM’s reactive electrode in structure and location with respect to the VCM.
Kund explain “The ON-state is achieved by applying a positive voltage . . . at the oxidizable anode . . . ,” and “the OFF-state by applying an opposite voltage. . . . which in turn erases the conductive bridge.” The positive voltage applied at the solid electrolyte’s oxidizable electrode programs the cell to the ON-state to create precipitates in the solid electrolyte material (see Kung Fig. 1: ON-state), whereas negative voltage applied at the solid electrolyte’s oxidizable electrode erases the cell to the OFF-state to remove precipitates from the solid electrolyte material (see Kund Fig. 1: OFF-state). Gopolakirshnan explain the operations of the crossbar element by way of the applied voltages to the wordline (see Fig. 3: wordline 304 as it relates to e.g., Figs. 5a and 5b). Notably, during a read operation requiring SE 306 to be in an ON-state, a positive voltage is applied to the selected wordline (see e.g., Fig. 5a; see also, col. 11, lines 42-43). When viewed in light of Figure 3, the positive voltage is applied to wordline 304 and must pass through ME 308 to be applied at SE’s oxidizable anode through the SE material to the inert cathode; in other words, the operation steps disclosed in Gopolakirshana and Kund demonstrate the SE’s oxizable electrode is the bottom electrode. Further evidence that SE 306’s oxidizable anode is the lower electrode is that Gopolakirshana’s Figure 5b shows the negative word line voltage applied to “reset” (or erase) the solid electrolyte, which Kund explains must be applied at the oxidizable 
Gopolakirshana teach an additional "barrier layer" between SE 306 and ME 308 is advantageous for thermal insulation (col. 11, lines 38-42). This thermally insulating barrier layer is described as, notably, "TiN" (col. 11, line 40) which is the same compound applicant describes for their “diffusion barrier” (see application Spec. para. 137). Although applicant uses their barrier to prevent "diffusion," the compound employed for the barrier is substantially the same as described in the reference.  The Supreme Court explained, "In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim." KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007). Because the barriers are the same material, the claimed “diffusion barrier” is met because the term “diffusion” merely reflects applicant’s purpose of the layer as opposed to any structural distinction.
Gopalakirshnan’s memory element (ME) 308 is described in column 6, lines 26-32 as being a "memory that change some electrical property when a current flows through them," and is envisaged as, notably, complex metal oxide memories and oxide-resistive memories. This ME is therefore equivalent to Hsieh’s metal oxide VCM and applicant's claimed "valence change memory." Although Gopalakirshnan does not mention the electrodes for ME 308, like the ECM, this valence change memory element 308 would be understood as having two electrodes as well. Evidentiary support is in 
Gopalakirshnan does not provide any explanation of the ME 308’s electrodes or their locations. There are only two ways of arranging ME 308’s “active electrode,” metal oxide layer, and “ohmic electrode”:
(1) its “active electrode” (or claimed “oxygen scavenging electrode”) is the top electrode and the “ohmic electrode” (or claimed “second electrode”) is the bottom electrode; or
(2) its “active electrode” is the bottom electrode and the “ohmic electrode” is the top electrode.
Because Gopolakirshnan do not provide any description of where these electrodes and one of skill in the art must decide their order prior to manufacturing, one of skill in the art would be motivated to make such decision. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the arrangement where the active electrode (or i.e., “oxygen scavenging electrode”) for ME 308 is the top electrode. See MPEP 2143(I)(E).
MPEP 2143(I)(E) instructs examiners, in rejecting a claim based on “obvious-to-try” rationale, to resolve the Graham factual inquiries and then articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 

(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

Before the effective filing date of the claimed invention, there were several references describing complementary resistive memory cells employing two different types of resistive memory technology. The closest references do not describe the arrangement of the metal-oxide resistive memory cell’s electrode which is a slight problem a person having ordinary skill in the art would be required to solve in order to practice those inventions. There are only two ways of arranging the metal-oxide memory cell’s electrodes: either the “active electrode” is on top or the “ohmic electrode” is on top. One of ordinary skill in the art could have arranged these electrodes either way with success.
In short, Gopolakirshnan as supported by Kund teach the ECM cell (Fig. 3: SE 306) comprises “a first electrode” (col. 9, lines 20-25: the inert electrode for SE 306), “a reactive electrode” (col. 9, lines 20-25: the oxidizable electrode for SE 306), a “first insulating film” between those electrodes (SE 306’s solid electrolyte material), the VCM (Fig. 3: ME 308) comprises “a second electrode” (see evidentiary reference Menzel: VCM’s ohmic electrode), “an oxygen scavenging electrode” (see evidentiary reference Menzel: VCM’s active electrode), and “a second insulating layer” (col. 6, lines 26-32: metal oxide and oxide-resistive memories), with the “reactive electrode” and “oxygen scavenging electrode” are in between the first insulating layer and second insulating layer (see analysis of SE 306’s “oxidizable electrode” location, and obvious-to-try 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hamdioui’s CRS cell and Gopalakrishnan’s ECM cells to the teachings of Hsieh’s memory having ECM and VCM elements such that Hsieh ECM and VCM elements operate in a complementary manner according to Hamdioui’s and Gopalakrishman’s teachings for the purpose of blocking current at low voltage irrespective of memory state, overcoming current sneak path, and realizing a beneficial non-destructive read operation (see Hamdioui para. 60, 67).
Regarding claim 15, this dependent method of controlling does not recite a function of the recited memory device, nor does this claim recite a function the memory device otherwise performs. Instead, claim 15 requires another unspecified “electric field” be applicable to the device, where claim 15’s electric field has an opposite polarity to claim 14’s electric field. In the ReRAM art, the programming of a ReRAM using opposite polarity “electric fields” is defined as “bipolar switching behavior.” As explained supra, Hsieh disclose the same memory device as claimed.
As to the recited application of an unspecified opposite polarity “electric field,” Hsieh’s memory device inherently operates by application of “an electric field” under ordinary operating conditions (see rejection of claim 2, supra page 12). Given Hsieh’s memory device is an electrically operated memory device, with electrodes that are intended to receive voltages under ordinary operation to “set” or “reset” according to the well-established programming of ReRAM. As explained in the rejection of claim 3 (supra 
Although Hsieh exemplify their CBRAM element 117 as “unidirectional,” CBRAM elements are inherently operable under bipolar behavior. Similarly, Hsieh’s metal oxide resistive switching memory materials are also inherently operable under bipolar behavior. See esp. Hsieh para. 5, explaining the comparative resistive metal oxide memory cell [Fig. 1: 20, 25, 30] as operable under opposite polarity voltages, which is substantially identical to the improved memory cell that employs a substantially identical metal oxide memory [compare with Fig. 3: 156, 154, 152]. As noted above, both Linn et al. and Wong et al. provide the support that Hsieh’s disclosed metal oxide materials inherently possess the valence change mechanism. Wong et al. supports the finding that Hsieh’s memory device inherently possesses the capability of functioning in a bipolar mode because Wong et al. describe the bipolar mode of operation as one of the two ordinary and expected metal-oxide ReRAMs switching modes [see Wong et al. at 1952–55]. Linn et al. also supports this finding by explaining VCM and ECM are two subclasses of redox-based bipolar resistive memories [Linn et al. at 2402].
Furthermore, as mentioned supra, a method operating claim is unpatentable when the prior art apparatus is the same as applicants’ disclosed apparatus that carries out the method. See MPEP § 2112.02(I). Because Hsieh’s memory device (being an ECM and VCM) is the same as the memory device disclosed by applicants (an ECM and VCM) as having the claimed opposite polarity “electric field” applied, the claim is anticipated. See MPEP § 2112.02(I) (“Under the principles of inherency, if a prior art In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.).

Regarding independent claim 16, Figures 2–4 of Hsieh discloses a memory array [Fig. 4 shows the memory array] comprising: 
a plurality of first electrode lines [Fig. 4: VL2, VVL2, VL1; see also, Figs. 2 & 3: 112]; 
a plurality of second electrode lines [Fig. 4: VB1, VB2, VB3; see also, Figs. 2 & 3: 114]; and 
a plurality of memory devices [Fig. 4: C11 to C33; see also, Figs. 2 & 3: 116], 
wherein, for each memory device [see Fig. 3: 116] of the plurality of memory devices, the memory device comprises an electrochemical metallization memory (ECM) cell [Fig. 3: 117] and a resistive switching memory cell [Fig. 3: 115] arranged one over the other [Fig. 3: 117 is over 115], and the memory device [Fig. 3: 116] is arranged between a respective first electrode line [Fig. 3: 112] of the plurality of first electrode lines and a respective second electrode line [Fig. 3: 114] of the plurality of second electrode lines.
Although Hsieh do not use the term “valence change,” fhe cited supporting non-patent literature (Wong, Linn, and Kindsmueller, discussed supra pages 9–10) and applicants’ specification demonstrate Hsieh’s metal oxide resistive switching memory supra pages 8–12. See MPEP § 2112.01(I) (When the prior art apparatus is substantially identical to the claimed apparatus, the claimed functions and properties are presumed inherent). 
The remaining limitation in claim 1 recites “the ECM cell and the VCM cell are configured, in response to an electric field applied to the memory device, to switch in a complementary manner relative to each other.” However, claim 1 does not recite any additional structure necessary to perform the function of storing complementary data states. Because Hsieh’s memory device having ECM and VCM layers is substantially identical to the claimed memory device having ECM and VCM layers, Hsieh’s memory device is presumed as capable of performing the functionality claimed. See MPEP 2112.01(I).
Nevertheless, Hamdioui teach a complementary resistive switcher (CRS) using two resistive memory cells that switch in a complementary manner (see Fig. 3: memory 185 and 187 are switched in a complementary manner relative to each other; see also, para. 0060). Hamdioui explain the benefits of a CRS cell is being “able to block the current at low voltage irrespective of the state of the mem[ory],” (para. 60) capable of “overcome[ing] the current sneak path,” (para. 60) and permits the device to operate benefit from a non-destructive read operation, for which conventional crossbar memory are deficient because their read operations are destructive reads (see para. 67).
The recent claim amendment adds “a diffusion barrier in between the [ECM’s] reactive electrode and the [VCM’s] oxygen scavenging electrode,” along the details of assuming the ECM is on top of the VCM (as the prior art shows), the claim would require the ECM’s reactive electrode to be its bottom electrode and the VCM’s oxygen scavenging electrode to be its top electrode. Hsieh does not appear to teach these limitations, and Hsieh show an alternate arrangement for CBRAM where the anode 172 is the top electrode.
Gopalakirshnan teach a related memory cell, similar to Hsieh’s memory cell, likewise employing two types of memory technology: conductive bridging memory (as a rectifier) and resistive oxide memory. Gopalakirshnan’s asymmetrically programmable solid electrolyte rectifying element 306 (SE) is exhibits "metallic filament bridging" switching behavior (column 6, lines 55-58), which means the SE element is equivalent to applicant’s claimed “electrochemical metallization” (ECM) cell. Gopalakirshnan also explain this SE has one inert electrode (equivalent to the claimed ECM’s "first electrode") and the other electrode is oxidizable (equivalent to the claimed ECM’s "reactive electrode").
Although Gopolakirshnan do not present a picture showing the locations of either the inert electrode or oxidizable electrode, Gopalakirshnan cite to Kund et al. 2005 IEEE publication entitled, “Conductive bridging RAM (CBRAM): An emerging non-volatile memory technology scalable to sub 20nm,” to explain the general operations of the solid electrolyte cell using its oxidizable electrode. Kund’s explanation under the Introduction is the lower electrode, meaning it is equivalent to the claimed ECM’s reactive electrode in structure and location with respect to the VCM.
Kund explain “The ON-state is achieved by applying a positive voltage . . . at the oxidizable anode . . . ,” and “the OFF-state by applying an opposite voltage. . . . which in turn erases the conductive bridge.” The positive voltage applied at the solid electrolyte’s oxidizable electrode programs the cell to the ON-state to create precipitates in the solid electrolyte material (see Kung Fig. 1: ON-state), whereas negative voltage applied at the solid electrolyte’s oxidizable electrode erases the cell to the OFF-state to remove precipitates from the solid electrolyte material (see Kund Fig. 1: OFF-state). Gopolakirshnan explain the operations of the crossbar element by way of the applied voltages to the wordline (see Fig. 3: wordline 304 as it relates to e.g., Figs. 5a and 5b). Notably, during a read operation requiring SE 306 to be in an ON-state, a positive voltage is applied to the selected wordline (see e.g., Fig. 5a; see also, col. 11, lines 42-43). When viewed in light of Figure 3, the positive voltage is applied to wordline 304 and must pass through ME 308 to be applied at SE’s oxidizable anode through the SE material to the inert cathode; in other words, the operation steps disclosed in Gopolakirshana and Kund demonstrate the SE’s oxizable electrode is the bottom electrode. Further evidence that SE 306’s oxidizable anode is the lower electrode is that Gopolakirshana’s Figure 5b shows the negative word line voltage applied to “reset” (or erase) the solid electrolyte, which Kund explains must be applied at the oxidizable anode electrode (i.e., claimed ECM’s reactive electrode) to remove precipitates in the solid electrolyte material. Further support is in applicant’s cited Menzel et al., “Redox-
Gopolakirshana teach an additional "barrier layer" between SE 306 and ME 308 is advantageous for thermal insulation (col. 11, lines 38-42). This thermally insulating barrier layer is described as, notably, "TiN" (col. 11, line 40) which is the same compound applicant describes for their “diffusion barrier” (see application Spec. para. 137). Although applicant uses their barrier to prevent "diffusion," the compound employed for the barrier is substantially the same as described in the reference.  The Supreme Court explained, "In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim." KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007). Because the barriers are the same material, the claimed “diffusion barrier” is met because the term “diffusion” merely reflects applicant’s purpose of the layer as opposed to any structural distinction.
Gopalakirshnan’s memory element (ME) 308 is described in column 6, lines 26-32 as being a "memory that change some electrical property when a current flows through them," and is envisaged as, notably, complex metal oxide memories and oxide-resistive memories. This ME is therefore equivalent to Hsieh’s metal oxide VCM and applicant's claimed "valence change memory." Although Gopalakirshnan does not mention the electrodes for ME 308, like the ECM, this valence change memory element 308 would be understood as having two electrodes as well. Evidentiary support is in applicant’s cited Menzel et al., “Redox-Based Resistive memory,” chapter 8 excerpt, page 149 (citation 19 on IDS file 8/3/20), explaining VCM have an active electrode and 
Gopalakirshnan does not provide any explanation of the ME 308’s electrodes or their locations. There are only two ways of arranging ME 308’s “active electrode,” metal oxide layer, and “ohmic electrode”:
(1) its “active electrode” (or claimed “oxygen scavenging electrode”) is the top electrode and the “ohmic electrode” (or claimed “second electrode”) is the bottom electrode; or
(2) its “active electrode” is the bottom electrode and the “ohmic electrode” is the top electrode.
Because Gopolakirshnan do not provide any description of where these electrodes and one of skill in the art must decide their order prior to manufacturing, one of skill in the art would be motivated to make such decision. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the arrangement where the active electrode (or i.e., “oxygen scavenging electrode”) for ME 308 is the top electrode. See MPEP 2143(I)(E).
MPEP 2143(I)(E) instructs examiners, in rejecting a claim based on “obvious-to-try” rationale, to resolve the Graham factual inquiries and then articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 


Before the effective filing date of the claimed invention, there were several references describing complementary resistive memory cells employing two different types of resistive memory technology. The closest references do not describe the arrangement of the metal-oxide resistive memory cell’s electrode which is a slight problem a person having ordinary skill in the art would be required to solve in order to practice those inventions. There are only two ways of arranging the metal-oxide memory cell’s electrodes: either the “active electrode” is on top or the “ohmic electrode” is on top. One of ordinary skill in the art could have arranged these electrodes either way with success.
In short, Gopolakirshnan as supported by Kund teach the ECM cell (Fig. 3: SE 306) comprises “a first electrode” (col. 9, lines 20-25: the inert electrode for SE 306), “a reactive electrode” (col. 9, lines 20-25: the oxidizable electrode for SE 306), a “first insulating film” between those electrodes (SE 306’s solid electrolyte material), the VCM (Fig. 3: ME 308) comprises “a second electrode” (see evidentiary reference Menzel: VCM’s ohmic electrode), “an oxygen scavenging electrode” (see evidentiary reference Menzel: VCM’s active electrode), and “a second insulating layer” (col. 6, lines 26-32: metal oxide and oxide-resistive memories), with the “reactive electrode” and “oxygen scavenging electrode” are in between the first insulating layer and second insulating layer (see analysis of SE 306’s “oxidizable electrode” location, and obvious-to-try analysis for ME 308’s oxygen scavenger above), and “a diffusion barrier” (col. 11, lines 38-42: additional barrier layer between SE 306 and ME 208) in between the reactive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hamdioui’s CRS cell and Gopalakrishnan’s ECM cells to the teachings of Hsieh’s memory having ECM and VCM elements such that Hsieh ECM and VCM elements operate in a complementary manner according to Hamdioui’s and Gopalakrishman’s teachings for the purpose of blocking current at low voltage irrespective of memory state, overcoming current sneak path, and realizing a beneficial non-destructive read operation (see Hamdioui para. 60, 67).
Regarding claim 17, Hsieh show the plurality of second electrode lines [Fig. 4: VB1, VB2, VB3; see also, Fig. 2: 114] are arranged crossing the plurality of first electrodes [Fig. 4: VL2, VVL2, VL1; see also, Fig. 2: 112].
Regarding claim 18, Hsieh also show the plurality of first electrode lines [Fig. 4: VL2, VVL2, VL1; see also, Fig. 2: 112] extend in a first direction, and wherein the plurality of second electrode lines  [Fig. 4: VB1, VB2, VB3; see also, Fig. 2: 114] extend in a second direction at least substantially orthogonal to the first direction [the array lines are shown as orthogonal].

    PNG
    media_image4.png
    723
    1062
    media_image4.png
    Greyscale

Regarding dependent claim 19, Hsieh Figure 3 shows intermediate electrodes, but does not shown them as an “electrode line.” Figure 5, however, does. Antecedent claim 16 is a generic claim that is met by both Figure 3 and Figure 5, however the rejection of claim 16 does not explain how Figure 5 applies. Hsieh is a simple reference, and its pertinence is apparent [see Examiner’s Markup Hsieh Figure 3 supra page 8; see Examiner’s Markup Hsieh Figure 5]. See 37 C.F.R. § 1.104(c)(2). Nevertheless, Figure 5’s applicability to claims 16 and 19 are detailed below in the interest of clarity.6 
For claim 16, Hsieh Figure 5 shows one exemplary there dimensional cross point memory device of the three dimensional cross point memory array [see para. 26]. Hsieh show a plurality of first electrode lines [see e.g., Fig. 5: exemplified by the single conductive line 224, the others are not shown in this figure but are necessarily present; because Hsieh describes this embodiment as involving an array; there must be a plurality of conductive lines 224 for there to be an array], a plurality of second electrode lines [see e.g., Fig. 5: exemplified by the single conductive line 214, the others are not shown in this figure but are necessarily present because Hsieh describes this embodiment as involving an array; there must be a plurality of conductive lines 214 for there to be an array]; 
a plurality of memory devices [Fig. 5: 200, the other memory device of the described array are not shown in this figure but are necessarily present because Hsieh describes this embodiment as involving an array; there must be a plurality of memory devices 200 for there to be an array], 
wherein, for each memory device [see Fig. 5: 200] of the plurality of memory devices, the memory device comprises an electrochemical metallization memory (ECM) cell [see e.g., Fig. 5: 227] and a resistive switching memory cell [see e.g., Fig. 5: 215] arranged one over the other [see e.g., Fig. 5: 217 is over 225], and the memory device [Fig. 5: 200] is arranged between a respective first electrode line [Fig. 5: 224] of the plurality of first electrode lines and a respective second electrode line [Fig. 5: 214] of the plurality of second electrode lines. As discussed supra, Hsieh’s metal oxide resistive supra pages 9–10. See MPEP § 2112.01(I) (Hsieh’s memory device is substantially identical to the claimed memory device, and the valence change mechanism is presumed inherent in Hsieh’s metal oxide resistive switching memory cell).
Specifically to claim 19, Hsieh further show a plurality of intermediate electrode lines [Fig. 5: exemplified by the single conductive line 212, the others are not shown in this figure but are necessarily present; because Hsieh describes this embodiment as involving an array; there must be a plurality of conductive lines 212 for there to be an array],
wherein the ECM cell [see e.g., Fig. 5: 227] is arranged between the respective first electrode line [see e.g., Fig. 5: 224] and a respective intermediate electrode line [Fig. 5: 212] of the plurality of intermediate electrode lines, and
wherein the VCM cell [see e.g., Fig. 5: 215] is arranged between the respective second electrode line [see e.g., Fig. 5: 214] and the respective intermediate electrode line [Fig. 5: 212].
Regarding claim 20, Hsieh shows all limitations of claim 19.
Hsieh further show the plurality of intermediate electrode lines [Fig. 5: exemplified by the single conductive line 212, the others are not shown in this figure but are necessarily present; because Hsieh describes this embodiment as involving an array; there must be a plurality of conductive lines 212 for there to be an array] are arranged crossing the plurality of first electrode lines [see e.g., Fig. 5: exemplified by the single conductive line 224, the others are not shown in this figure but are necessarily 
Regarding claim 21, Hsieh shows all limitations of claim 19.
Hsieh further show the plurality of first electrode lines [see e.g., Fig. 5: exemplified by the single conductive line 224, the others are not shown in this figure but are necessarily present; because Hsieh describes this embodiment as involving an array; there must be a plurality of conductive lines 224 for there to be an array] and the plurality of second electrode lines [see e.g., Fig. 5: exemplified by the single conductive line 214, the others are not shown in this figure but are necessarily present because Hsieh describes this embodiment as involving an array; there must be a plurality of conductive lines 214 for there to be an array] extend in a first direction [y-axis direction; see Examiner’s Markup Hsieh Fig. 5],
wherein the plurality of intermediate electrode lines [Fig. 5: exemplified by the single conductive line 212, the others are not shown in this figure but are necessarily present; because Hsieh describes this embodiment as involving an array; there must be a plurality of conductive lines 212 for there to be an array] extend in a second direction [x-axis direction; see Examiner’s Markup Hsieh Fig. 5] at least substantially orthogonal to the first direction.
Regarding claim 22, Hsieh teach or suggest all of the limitations from 
Hsieh, in Figure 5, shows generally the components of the memory device. Although components [e.g., Fig. 5: CBRAM 227 and RRAM 215] are drawn as if they were perfectly aligned, the description does not indicate whether or not this Figure is drawn to scale (see MPEP § 2125: when drawings are not to scale, certain features shown are of little value). Hseih also does not provide a description of the method of manufacturing these memory cells, and especially, does not describe whether or not the cells are formed using self-aligning techniques. In short, Hsieh is silent with respect to Hsieh’s ECM and VCM cells [e.g., Fig. 5: 227 and 215, respectively] being arranged “offset” as claimed.
Nevertheless, Kreupl et al. teach a related resistance-switching memory device [see esp. Figs. 6A, 6F, 6M]. Of interest to the relatedness, Kreupl et al. similarly teach the resistance-switching memory device may employ two different types of resistance switching materials for the two different resistive switching layers [esp. Fig. 6M: RSL1, RSL2; see col. 20, ll. 56–62]. Kreupl et al. specifically teach in Figure 6F, arranging the two resistive switching layers [Fig. 6F: RSL1, RSL2, which correspond to the different cells] offset from each other. Kreupl et al. explain the benefit of this arrangement is that it provides a designer the capability to tailor the layout of the resistance-switching memory device [see col. 17, ll. 43–45: for example, layout of certain layers laterally allows for the designer to reduce the height of the resistance switching memory device].
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Kreupl to the teachings of Hsieh such that Hsieh’s ECM and VCM cells [Hsieh Fig. 5: 227 and 215] are arranged offset as Kreupl teach .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hsieh, Hamdioui, and Gopalakrishnan, as supported by Kund, Menzel, Wong, Linn, and Kindsmueller, and further in view of Kreupl et al. (US 8395926) (hereafter “Kreupl”).
Regarding claims 5 and 13, Hsieh teach or suggest all of the limitations from antecedent claims 4 and 12, respectively.
Hsieh, in Figures 2 and 3, shows generally the layers of the memory device. Although layers for the two stacked memory cells [Figs. 2 & 3: CBRAM 117 and RRAM 115] are drawn as if they were perfectly aligned, the description does not indicate whether or not this Figure is drawn to scale (see MPEP § 2125: when drawings are not to scale, certain features shown are of little value). Hseih also does not provide a description of the method of manufacturing the stacked memory cells, and especially, does not describe whether or not the layers are formed using self-aligning techniques. In short, Hsieh is silent with respect to Hsieh’s first and second insulating layers [Fig. 3: 
Nevertheless, Kreupl et al. teach a related resistance-switching memory device [see esp. Figs. 6A, 6F, 6M]. Of interest to the relatedness, Kreupl et al. similarly teach the resistance-switching memory device may employ two different types of resistance switching materials for the two different resistive switching layers [esp. Fig. 6M: RSL1, RSL2; see col. 20, ll. 56–62]. Kreupl et al. specifically teach in Figure 6F, arranging the two resistive switching layers [Fig. 6F: RSL1, RSL2, which correspond to the first and second insulting layers] offset from each other. Kreupl et al. explain the benefit of this arrangement is that it provides a designer the capability to tailor the layout of the resistance-switching memory device [see col. 17, ll. 43–45: for example, layout of certain layers laterally allows for the designer to reduce the height of the resistance switching memory device].
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Kreupl to the teachings of Hsieh such that Hsieh’s insulating layers [Hsieh Fig. 3: 174, 154] are offset as Kreupl teach [see Kreupl Fig. 6F: RSL1, RSL2] for the purpose of providing a designer the capability of tailoring the layout (see Kreupl col. 17, ll. 43–45].


Pertinent Reference(s)

    PNG
    media_image5.png
    339
    491
    media_image5.png
    Greyscale

Linn et al. (US 2012/0087173), in Figure 8a, show an exemplary memory device employing two resistive-switching memory cells, having a plurality of intermediate electrode lines [Examiner’s Markup Fig. 8a: E1; Figure 8a only shows one exemplary memory device for the disclosed array, which has the plurality of electrode lines] that is arranged orthogonally to the plurality first and second electrode lines [Examiner’s Markup Fig. 8a: E1, E2]. The intermediate electrode line permits each memory cell [P or Q] to be controlled independently.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In passing, applicant explains that Hsieh does not describe a diffusion barrier or the placement of the diffusion barrier between the ECM’s “reactive electrode” and the VCM’s “oxygen scavenging electrode” (see Remarks generally). Applicant correctly identifies Hsieh’s ECM’s “reactive electrode” is on top, not the bottom, as the claim would require. A newly surfaced reference, Gopalakirshnan (US 7382647), however explains the barrier layer between SE 306 (equivalent to ECM) and ME 308 (equivalent to VCM), and the supporting evidence demonstrates SE 306’s lower electrode is the “reactive electrode.” Gopalakirshnan does not describe the electrodes for ME 308 or their arrangement. Because ME 308 has its resistive metal oxide layer sandwiched between an “oxygen scavenging electrode” and another electrode (see supporting evidence, Menzel et al., “Redox-Based Resistive memory,” chapter 8 excerpt, page 149 (citation 19 on IDS file 8/3/20), explaining VCM have an active electrode and an ohmic electrode), there are only two ways of arranging these electrodes. Either the oxygen scavenging electrode may be on top, meaning Gopalakirshnan’s additional barrier layer is between the ECM’s reactive layer and the VCM’s oxygen scavenging electrode, with the other electrode on bottom or the oxygen scavenging electrode is on bottom and the other electrode is on top. Given the two ways of arranging the electrode, it would have been obvious to one of ordinary skill in the art before the effective filing date to try 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ANTHAN TRAN/Primary Examiner, Art Unit 2825
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                    

                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2131.01.
        2 Applicants, in their originally filed disclosure [Spec. para. 46], suggest electrochemical metallization memory “may mean a resistive memory cell having a resistive (or resistance) switching mechanism based on the formation and dissolution (or rupture) of conductive paths (or filaments) due to the motion of one or more cations of the associated reactive electrode under the influence of an (external) electric field. This is not a special definition.
        3 Like applicants’ suggestion of possible definitions of ECM in paragraph 46, applicants suggest in their originally filed disclosure [Spec. para. 47] the term valence change memory cell “may mean a resistive memory cell having a resistive (or resistance) switching mechanism based on migration of oxygen ions and/or vacancies.” This is not a special definition.
        4 See also MPEP § 2131.01(III) (“Also note, that the critical date of extrinsic evidence showing a universal fact need not antedate the filing date. See MPEP § 2124”).
        5 Kindsmueller et al. endnotes 40, 41, and 47 refer to publications from 2012, 2009, and 2015, respectively, all of which are more than one year prior to instant application’s earliest effective filing date. A claimed property of a claimed material will not distinguish from a prior art material on which the claimed material reads. See Titanium Metals Corp., 778 F.2d at 782 (holding claim 1 anticipated by a prior art material on which the claimed material read, even though the claimed property of having “good corrosion resistance in hot brine environments” was not disclosed by the prior art.). Here, none of the claims even recite a specific compound for the VCM.
        
        6 Claims 16 and 19–22 do not require any particular electrode or cell to be on top or on bottom. Although, the examiner provides one markup of Figure 5 mapping 224 to the “first electrode line, ”214to the “second electrode line,” 215 to the “VCM,” and 227 to the “ECM,” applicants should appreciate these claims are alternately met when mapping 214 to the “first electrode line,” 224 to the “second electrode line,” 217 to the “ECM,” 225 to the “VCM.”